 


110 HRES 1194 EH: Reaffirming the support of the House of Representatives for the legitimate, democratically-elected Government of Lebanon under Prime Minister Fouad Siniora.
U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1194 
In the House of Representatives, U. S.,

May 22, 2008
 
RESOLUTION 
Reaffirming the support of the House of Representatives for the legitimate, democratically-elected Government of Lebanon under Prime Minister Fouad Siniora. 
 
 
Whereas, on May 7, 2008, the terrorist group Hizballah, in response to the justifiable exercise of authority by the sovereign, democratically-elected Government of Lebanon, initiated an unjustifiable insurrection by fomenting riots, blocking roads, seizing buildings, and organizing marauding groups of gunmen who took control of much of Beirut, including the sites of key government institutions, and provoked sectarian fighting elsewhere in Lebanon; 
Whereas, in the course of this ongoing insurrection initiated by Hizballah, more than 80 Lebanese citizens have been murdered and more than 250 have been wounded; 
Whereas, in the course of this fighting, Hizballah and allied fighters attacked the residences of Future Party leader Saad Hariri and Progressive Socialist Party leader Walid Jumblatt, both of whose parties are members of the legitimate governing coalition under Prime Minister Fouad Siniora; 
Whereas, in the course of their insurrection, Hizballah and allied fighters forced the Future Party’s television station off the air and burned the building housing the Future Party’s newspaper; 
Whereas Hizballah and its allies have turned over some of the areas they conquered in Beirut to the Lebanese Armed Forces; 
Whereas key government institutions, including the prime ministry, remain under siege, as do the residences of Saad Hariri and Walid Jumblatt; 
Whereas the purpose of Hizballah’s insurrection is to intimidate the legitimate, democratically-elected Government of Lebanon, the Lebanese Armed Forces, and other legitimate Lebanese authorities, so that Hizballah will have maximum freedom of military action, can deepen its control over its “state within a state” in Shiite-dominated areas of Lebanon, and can enhance its influence on Lebanese Government decision-making in order to render Lebanon subservient to Iranian foreign policy; 
Whereas United Nations Security Council Resolutions 1559, 1680, and 1701 affirm the sovereignty, territorial integrity, unity, and political independence of Lebanon under the sole and exclusive authority of the Government of Lebanon; 
Whereas United Nations Security Council Resolutions 1559, 1680, and 1701 call for the disbanding and disarming of all militias in Lebanon; 
Whereas United Nations Security Council Resolution 1701 insists that no country transfer arms into Lebanon other than with the consent of the Government of Lebanon; 
Whereas United Nations Security Council Resolution 1747 explicitly forbids Iran from transferring arms to any entity; 
Whereas Hizballah has contemptuously dismissed the requirements of the United Nations Security Council by refusing to disarm; 
Whereas Hizballah and its allies have repeatedly sought to undermine the legitimate Government of Lebanon under Prime Minister Siniora by preventing parliament from meeting and blocking the election of a new President, leaving that office vacant for the past half-year; 
Whereas, contrary to the explicit and binding mandates of the United Nations Security Council, Iran continues to provide training, arms, and funding to Hizballah; 
Whereas, contrary to the explicit and binding mandates of the United Nations Security Council, Syria continues to facilitate the transfer of arms to Hizballah via its territory; 
Whereas Syria, through, inter alia, its support of Hizballah’s efforts to undermine Prime Minister Siniora, its suspected campaign of assassinations of Lebanese leaders, its minimal cooperation with the international investigation of these assassinations, and its refusal to delineate its border with Lebanon, shows every sign of wanting to control Lebanon as it did prior to its April 2005 withdrawal; 
Whereas it is highly likely that Hizballah provoked the recent fighting in Lebanon with the blessing of Syria and Iran; and 
Whereas Hizballah and its Lebanese political allies continue to pursue an agenda favoring foreign interests over the will of the majority of Lebanese as expressed in a legitimate and democratic election: Now, therefore, be it  
 
That the House of Representatives— 
(1)reaffirms its strong support for the legitimate, democratically-elected Government of Lebanon under Prime Minister Fouad Siniora; 
(2)expresses its profound sympathy to the people of Lebanon, who have again been thrust unjustly, and against their will, into a conflict initiated by Hizballah; 
(3)offers its condolences to all those in Lebanon who have suffered displacement, injury, or death in their family, or among their loved ones, as a consequence of Hizballah's unjustifiable insurrection against the Government of Lebanon; 
(4)condemns— 
(A)Hizballah's illegitimate assault on the sovereign Government of Lebanon, which has led to the worst sectarian warfare in that country since the civil war from 1975 to 1990; 
(B)Hizballah for its unprovoked attacks against Lebanese leaders, citizens, and against Lebanese public and private institutions and for its illegal occupation of territory under the sovereignty of the Government of Lebanon; and 
(C)Syria and Iran for illegally transferring arms and providing other forms of military support to Hizballah, in clear violation of United Nations Security Council Resolutions 1559, 1680, 1701, and 1747; 
(5)demands that Hizballah immediately cease its attacks and withdraw from all areas in Beirut and elsewhere in Lebanon that it has occupied since May 7, 2008, as a first step towards its total disarmament; and 
(6)urges— 
(A)the United States Government and the international community to immediately take all appropriate actions to support and strengthen the legitimate Government of Lebanon under Prime Minister Fouad Siniora; 
(B)the United Nations Security Council to— 
(i)condemn Syria and Iran for their blatant violation of United Nations Security Council Resolutions 1559, 1680, and 1701; 
(ii)condemn Iran for its violation of Chapter-VII-based United Nations Security Council Resolution 1747; and 
(iii)as part of sanctions on Iran for violating Chapter-VII-based United Nations Security Council Resolution 1747, prohibit all air traffic between Iran and Lebanon and between Iran and Syria; 
(C)every country controlling possible transit routes from Iran to Lebanon to impose the strictest possible controls on the movement of Iranian vehicles, airplanes, and goods to ensure that Iran is not exploiting its land and airspace for the purpose of illegally transferring arms to Hizballah and other terrorist groups; and 
(D)the European Union, in light of recent and earlier Hizballah actions, to designate Hizballah as a terrorist group and to treat it accordingly. 
 
Lorraine C. Miller,Clerk.
